Order entered June 3, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00634-CV

                         IN RE MARTINIANO FLORES, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 219-80171-06

                                          ORDER
                           Before Justices Lang, Fillmore and Evans

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE